DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
Claims 1-19 is/are pending.
Claims 1-19 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 10 is vague and indefinite because it is unclear what “substantially constitute” means.  How much terpolymer is required to be “substantially” constituted?
	Claim 15 is vague and indefinite because it is unclear what “substantially an entirety” means.  How much coverage is required to constitute “substantially” the entirety of the polymer layer surface?

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 15-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WO 2013/102785 (DURIN-FRANCE-WO ‘785),
 	in view of MARBLER ET AL (US 5,958,534),
	and in view of DE LEIRIS (US 4,276,340).
DURIN-FRANCE-WO ‘785 discloses a packaging sheet for food products (e.g., cheese, etc.), wherein the sheet comprises: 
• a product-facing internal layer (7) (corresponding to the recited “polymer layer”), wherein the inner plastic layer (7) is microperforated in order to tailor the flow of air and water to the food product, wherein the internal layer (7) comprises plastic (e.g., polyethylene, polypropylene, ethylene methyl acrylate, etc.), wherein the polymeric inner layer can be applied by extrusion.

• optional additional inner layer(s) (20) between the internal layer (7) and the water-absorbing layer (12) -- e.g., a layer which exhibits better adhesion to the water-absorbing layer (12) than layer (7), etc.

• a water-absorbing layer (12) (corresponding to the recited “paper layer”) and the water-absorbing layer comprises paper; 

• an outward-facing external layer (15) (corresponding to the recited “coloured layer”) which is optionally printed. 

The packaging sheet is typically formed by: providing a paper water-absorbing layer (12); applying or coating a product-facing internal layer (7) to the paper water-absorbing layer (12).   The packaging sheet can be used to form food packages by wrapping a food item (e.g., cheese, etc.) with the packaging sheet, with internal layer (7) facing or contacting the food product.  (entire document, e.g., Figure 7, etc.; line 1-8, page 1; line 20-21, page 2; line 32, page 2 to line 2, page 3; line 15-27, page 3; line 16-25, page 4; line 5-6, page 5; line 20-23, page 6; line 12-15, page 7; line 1-23, page 8; line 4-11, 27-36, page 13; line 22-30, page 14; etc.)  However, the reference does not specifically discuss the presence of a colored outer layer or the water vapor transmission rate of the product-facing polymer layer.
	MARBLER ET AL ‘534 discloses that it is well known in the art to provide colored polymer layers on the outward-facing side of paper-based packaging materials (e.g., for maturing (live) soft cheeses, etc.), wherein the colored polymer layer(s) optionally comprise printing in order to form informative and/or decorative outer surfaces.  The reference further discloses that it is well known in the art to utilize paper layers with typical weights of 10-100 g/m2, preferably 20-50 g/m2) as layers in packaging materials (e.g., for soft cheeses, etc.).  The reference further discloses that it is well known in the art to form inward-facing product contact layers on paper-based layers by extrusion coating a polymer layer (e.g., polyolefins such as polyethylene, polypropylene, etc.) with a typical thickness of 1-20 g/m2 on paper substrates. (line 9-18, 53-62, col. 1; line 63, col. 1 to line 10, col. 2; line 21-27, 33-46, col. 2; line 20-22, 35-58, col. 3; line 65, col. 3 to line 23, col. 4; etc.)
	DE LEIRIS discloses that it is well known in the art that packaging materials for soft cheeses desirably have a water vapor permeability of 400-1000 g/m2/24 hours, in combination with high oxygen permeability, in order to facilitate ripening of soft cheeses (e.g., Brie, Camembert, etc.). (line 15-40, col. 1; line 3-15, col. 4; etc.)
 	Regarding claims 1, 3-5, 16, 19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a polyolefin internal layer (7) on the paper-based water-absorbing layer (12) of DURIN-FRANCE-WO ‘785 in order to provide the sheets of DURIN-FRANCE-WO ‘785 with mechanical strength and/or resistance to liquids (e.g., wet strength).
	Further regarding claims 1-2, 4-5, one of ordinary skill in the art would have selected the layer composition, layer thickness, and degree (e.g., size, density, coverage, etc.) of microperforations in a polyolefin internal layer (7) of the sheets of DURIN-FRANCE-WO ‘785 in order to provide said polyolefin internal layer (7) with a sufficiently high degree of water vapor transmission rates (WVTR) so that the sheets of DURIN-FRANCE-WO ‘785 have an overall WVTR suitable for facilitating ripening and desired biological activity in soft cheese products  as suggested in DE LEIRIS. (e.g., 400-1000 g/m2/24 hours for known types of soft cheese with white mold rinds such as Brie or Camembert, as suggested by DE LEIRIS).
 	Further regarding claims 1-2, 4-5, 7, since: (i) the overall WVTR of a multilayer article is primarily controlled by the layer with the lowest WVTR; (ii) the overall WVTR of a multilayer article typically cannot be lower than the WVTR of the lowest WVTR layer; (iii) paper, especially untreated paper, typically has very high WVTR values; and (iv) polyolefin (e.g., polyethylene, polypropylene, etc.) film generally has fairly low WVTR values; it would have been obvious to adjust the WVTR of the polyolefin internal layer (7) in the sheets of DURIN-FRANCE-WO ‘785 (e.g., via microperforations, etc.) to have a WVTR which is similar to or at least as high as the desired overall WVTR of the sheet (e.g., 400-1000 g/m2/24 hours for known types of soft cheese with white mold rinds such as Brie or Camembert, as suggested by DE LEIRIS) in order to simplify laminate design and provide the overall WVTR for specific soft cheeses.
	Further regarding claim 1, one of ordinary skill in the art would have incorporated pigments and/or other colorants into the external layer (15) in the sheets of DURIN-FRANCE-WO ‘785 in order to provide colored and/or opaque outer layers with attractive visual effects as suggested by MARBLER ET AL ‘534.
 	Regarding claim 2, one of ordinary skill in the art would have used the sheets of DURIN-FRANCE-WO ‘785 to produce packaging for known types of soft cheese with white mold rinds such as Brie or Camembert, as suggested by DE LEIRIS.
	Regarding claim 6, one of ordinary skill in the art would have selected the thickness and weight of a water-absorbing paper layer (12) in the sheets of DURIN-FRANCE-WO ‘785 (e.g., 10-100 g/m2, preferably 20-50 g/m2, as suggested in MARBLER ET AL ‘534) in order to provide said polyolefin internal layer (7) with the optimal wrapping and handling characteristics for specific packaging applications or structures. 
	Regarding claim 8, it one of ordinary skill in the art would have selected the layer composition, layer thickness, and the degree (e.g., size, density, coverage, etc.) of microperforations in a polyolefin internal layer (7) of the sheets of DURIN-FRANCE-WO ‘785 in order to provide said polyolefin internal layer (7) with a sufficiently high degree of oxygen transmission rates (OTR) so that the sheets of DURIN-FRANCE-WO ‘785 have an overall OTR suitable for facilitating ripening and desired biological activity in. known types of soft cheese with white mold rinds such as Brie or Camembert, as suggested by DE LEIRIS.
 	Regarding claims 9-10, one of ordinary skill in the art would have applied a polyolefin internal layer (7) to the paper-based water-absorbing layer (12) of DURIN-FRANCE-WO ‘785 by a conventional lamination method (e.g., coextruding a polyolefin layer and an adjacent extrudable known adhesive or tie layer, such as ethylene / acrylic ester / maleic anhydride) in order to produce a coated paper with excellent interlayer adhesion.  
 	Regarding claim 11, one of ordinary skill in the art would have selected the combined weight of the polyolefin layer (7) and adhesive layer (20) in the sheets of DURIN-FRANCE-WO ‘785 depending on the desired overall mechanical properties (e.g., tensile strength, puncture resistance, etc.) and interlayer adhesion characteristics deemed optimal for specific cheese products and usage conditions.
	Regarding claim 15, one of ordinary skill in the art would have made the water-absorbing paper layer (12) mostly or fully coextensive with polyolefin internal layer (7) in order to provide the desired moisture control and/or strength characteristics over the entire surface of the sheets of DURIN-FRANCE-WO ‘785.
 	Regarding claim 19, one of ordinary skill in the art would have used printing to apply a portion of outward-facing colored polymer layers as suggested by MARBLER ET AL ‘534 on the outward-facing side of the sheets of DURIN-FRANCE-WO ‘785 in order to form informative and/or decorative outer surfaces.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WO 2013/102785 (DURIN-FRANCE-WO ‘785), in view of MARBLER ET AL (US 5,958,534), and in view of DE LEIRIS (US 4,276,340),
		as applied to claim 1,
	and further in view of PATRICK ET AL (US 5,332,616).
 	PATRICK ET AL discloses that it is well known in the art to utilize films with high oxygen permeability (e.g., 6000 cc/m2/day or more) as packaging materials for food items (e.g., cheese, etc.). (line 10-24, col. 1; etc.; claim 2-3, etc.)
 	Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to selected the layer composition, layer thickness, and the degree (e.g., size, density, coverage, etc.) of microperforations in polyolefin internal layer (7) of the sheets of DURIN-FRANCE-WO ‘785 in order to obtain high oxygen transmission rates as suggested in PATRICK ET AL to facilitate ripening and desired biological activity in soft cheese products.

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WO 2013/102785 (DURIN-FRANCE-WO ‘785), in view of MARBLER ET AL (US 5,958,534), and in view of DE LEIRIS (US 4,276,340),
		as applied to claim 1,
	and further in view of REIGHARD ET AL (US 2004/0185287).
 	REIGHARD ET AL ‘287 discloses that it is well known in the art to use modified ethylene copolymers (e.g., ethylene-ethyl acrylate-maleic anhydride copolymer; ethylene-butyl acrylate-maleic anhydride copolymer; PLEXAR brand adhesives; etc.) at typical coating weights of 0.1-20 lb/3000 ft2 (0.16-32.8 g/m2) as tie layers to bond polymer films (e.g., polyethylene, polypropylene, etc.) to other materials (e.g., paper-type substrates, etc.), wherein the tie layers and polymer films are formed by standard lamination or extrusion lamination methods (e.g., coextrusion, etc.). (paragraph 0001, 0008, 0042, 0046, 0048, 0050, etc.)
	Regarding claims 9-10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a polyolefin internal layer (7) on the paper-based water-absorbing layer (12) in the sheets of DURIN-FRANCE-WO ‘785 by a conventional lamination method (e.g., coextruding a polyolefin layer and an adjacent extrudable known adhesive or tie layer, such as ethylene / acrylic ester / maleic anhydride) as suggested by REIGHARD ET AL ‘287 in order to produce a coated paper with excellent interlayer adhesion.  
 	Regarding claim 11, one of ordinary skill in the art would have selected the combined weight of the polyolefin internal layer (7) and adhesive layer (20) in the sheets of DURIN-FRANCE-WO ‘785 depending on the desired overall mechanical properties (e.g., tensile strength, puncture resistance, etc.) and interlayer adhesion characteristics deemed optimal for specific cheese products and usage conditions.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	WO 2013/102785 (DURIN-FRANCE-WO ‘785), in view of MARBLER ET AL (US 5,958,534), and in view of DE LEIRIS (US 4,276,340),
	 	as applied to claim 1-11 above,
	and further in view of ANSPON ET AL (US 3,876,452).
	MARBLER ET AL ‘534 further discloses that it is well known in the art that inward-facing product contact layers on paper-based layers by applying a polymeric dispersion (e.g., acrylic-type polymers, etc.). (line 9-18, 53-62, col. 1; line 63, col. 1 to line 10, col. 2; line 21-27, 33-46, col. 2; line 20-22, 35-58, col. 3; line 65, col. 3 to line 23, col. 4; etc.)
	ANSPON ET AL discloses that it is well known in the art to utilize aqueous dispersions of ethylene / methyl acrylate (EMA) copolymer to form coatings on paper substrates, wherein said coatings provide paper layers with coatings which are tough, glossy, and flexible, in addition to exhibiting excellent oil and grease resistance and heat-sealability.  An illustrative, non-limiting example of a typical coating weight as low as 1 lb/3000 ft2.  (line 18-20, 41-51, col. 1; line 37, col. 2 to line 44, col. 3; line 48-53, col. 9; line 25, col. 10 to line 5, col. 11; line 33-43, col. 11; etc.) 
	Regarding claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an EMA copolymer coating (in addition to, or as an alternative to, a polyolefin layer) to form internal layer (7) on the paper-based water-absorbing layer (12) of DURIN-FRANCE-WO ‘785 by means of an aqueous dispersion of EMA copolymer as suggested by ANSPON ET AL in order to form an internal layer (7) which is tough, glossy, and flexible, in addition to exhibiting excellent oil and grease resistance and heat-sealability.
	Regarding claims 13-14, one of ordinary skill in the art would have selected the coating weight of the EMA copolymer layer in the sheets of DURIN-FRANCE-WO ‘785 in order to obtain the desired performance properties (e.g., heat-sealability, stain or oil resistance, moisture and/or oxygen transmission, etc.) for specific applications and food products.
	
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WO 2013/102785 (DURIN-FRANCE-WO ‘785), in view of MARBLER ET AL (US 5,958,534), and in view of DE LEIRIS (US 4,276,340),
		as applied to claims 1-11, 15-16 above,
	and further in view of WOLF ET AL (US 5,914,144),
	and further in view of FR 2609930 (ANDRES-FR ‘930),
	and further in view of FR 2854871 (FARCE-FR ‘871).
 	WOLFE ET AL ‘144 discloses that it is well known in the art to over-wrap food items with shrinkable films in order to provide additional protection during shipping and storage.  (line 13-25, 38-45, col. 1; line 25-42, col. 3; etc.) 
	ANDRES-FR ‘930 discloses that it is well known in the art use heat-shrinkable polymeric films to wrap soft cheese products. (entire document, e.g., page 2-3 of EPO machine translation, etc.)
	FARCE-FR ‘871 discloses that it is well known in the art to use adhesive labels with repositionable adhesive to hold together and hold down the edges of a wrapper for food products (e.g., cheese, etc.). (entire document of Google Patents machine translation)
 	Regarding claims 17-18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to over-wrap cheese packages made from the sheets of DURIN-FRANCE-WO ‘785 with a shrinkable film (e.g., as disclosed in ANDRES-FR ‘930) in order to provide additional protection (e.g., from dirt, abrasion, etc.) during shipping and/or storage as suggested by WOLFE ET AL ‘144.
	Further regarding claims 17-18, one of ordinary skill in the art would have used a known cheese packaging element such as a repositionable adhesive label as disclosed in FARCE-FR ‘871 to fasten the edges of a plastic over-wrap for a cheese package made from the sheets of DURIN-FRANCE-WO ‘785 in order to provide advertising, decorative effects and/or provide nutritional information, in addition to permitting convenient resealing of the cheese package as suggested by FARCE-FR ‘871.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	VON GLASOW (US 2012/0031795) disclose adhesive labels for packaging with control gas transfer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 28, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787